Citation Nr: 1618493	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for right lower extremity neuropathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for left lower extremity neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus, retinopathy, and bilateral lower extremity neuropathy that are related to service.  See March 2013 Form 21-526.  The evidence of record indicates diagnoses for the same during the appeal period.  Attempts should be made to obtain outstanding private treatment records from the Veteran's ophthalmologist.  

The Veteran argues that retinopathy and bilateral lower extremity neuropathy are secondary to diabetes mellitus.  See March 2014 notice of disagreement.  The Veteran also argues that his diabetes mellitus is related to exposure to commercial and/or tactical herbicides in service.  He reported that he sprayed defoliant around the base perimeter for a week before being assigned to his regular job, and he argues that he breathed it for one year at his base in Thailand and because his barracks were on the base perimeter.  See March 2014 notice of disagreement; May 2014 Form 9 (Veteran reported that due to his barracks being adjacent to the perimeter he breathed the fumes and vapors on a regular basis); see also Base Map 1969-1970 of Ubon Royal Thai Air Force Base (Veteran circled portion of map and stated that his barracks on the perimeter are highlighted in red).  

The record includes an undated VA Memorandum, citing to the Project CHECO Southeast Asia Report: Base Defense in Thailand that states that there are no records of tactical herbicide spraying in Thailand after 1964. While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters. Therefore, if a Veteran's military occupational specialty or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides. Security police units were known to have walked the perimeters, especially dog handlers. However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  The Memorandum states that only commercial herbicides that would have been approved by the Armed Forces Pest Control Board were used within the Thailand base, such as small-scale brush or weed clearing activity along the flight line or around living quarters.  The Memorandum reiterated that there are no records of such activity involving tactical herbicides.  See also M21-1, IV.ii.1.H.5.a. 

As there is no confirmation at this juncture of the use of tactical herbicides, (i.e., those herbicides specifically listed at 38 C.F.R. § 3.307 (a)(6)), presumptive service connection is not available.  However, given that the evidence of record tends to indicate that the Veteran was exposed to non-tactical (commercial) pesticides and herbicides, and because it is unclear whether the Veteran's claimed disabilities on appeal are related to such exposure, the Veteran should be afforded a VA examination to determine the nature and etiology of diabetes mellitus, retinopathy, and bilateral lower extremity neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding private treatment records regarding his diabetes mellitus, retinopathy, and bilateral lower extremity neuropathy, to include the following:

a.  private treatment records from Dr. A. V. from 2011 to present.  See March 2013 Form 21-4142. 

c.  any other relevant private treatment provider.  See e.g., December 2000 VA treatment record (Veteran states he has pain in left leg and he will have this treated with a private doctor). 

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.  

2. Obtain outstanding relevant VA treatment records, including records dating from April 2016 to present. 

3. Afterwards, schedule the Veteran for a VA examination to determine the nature and etiology of diabetes mellitus, retinopathy, and bilateral lower extremity neuropathy.  Make the claims file available to medical professional for review of the case (to include records on Virtual VA and VBMS).    

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's diabetes mellitus and/or retinopathy is etiologically related to service, to include as a result of alleged exposure to commercial herbicides and pesticides. 

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that bilateral lower extremity neuropathy manifested in service or is otherwise etiologically related to service, to include as a result of alleged exposure to commercial herbicides and pesticides. 

For purposes of the above opinions, the examiner's attention is invited to the following:

1) Veteran's report that he sprayed defoliant around the base perimeter for a week as part of an arrival detail, and his argument that he breathed it during the year he was at Ubon because his barracks were on the base perimeter, where defoliants were recurrently sprayed.  See Veteran statement dated March 2010 and received March 2014 (Veteran reported he was 190 lbs. when he developed diabetes mellitus); March 2014 notice of disagreement; May 2014 Form 9 (Veteran reported that due to his barracks being adjacent to the perimeter he breathed the fumes and vapors on a regular basis); see also Base Map 1969-1970 of Ubon Royal Thai Air Force Base (Veteran circled portion of map and stated that his barracks on the perimeter are highlighted in red).  

2) The Veteran's service at the Ubon Royal Thai Air Base for one year.    

3) The October 1968 service treatment records showing that the Veteran complained of two episodes of feeling "totally paralyzed."  

If the examiner finds that  diabetes mellitus is related to service, the examiner is asked to address the following:

Whether it is at least as likely as not (probability of 50 percent) that retinopathy  and bilateral lower extremity neuropathy was caused by or is aggravated by diabetes mellitus. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

